Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 2 TO MASTER AGREEMENT
     THIS AMENDMENT NO. 2 to the Master Agreement (“Amendment”) is made on
June 23, 2009.
AMONG:
OOO Geostream Assets Management;
L Group;
Key Energy Services, Inc.; and
Key Energy Services Cyprus Ltd.;
collectively hereinafter referred to as the “Parties”.
RECITALS
     WHEREAS, the Parties entered a certain Master Agreement dated August 26,
2008, as amended on March 11, 2009 (“Master Agreement”); and
     WHEREAS, the Parties wish to amend the Master Agreement as hereinafter
provided.
     NOW, THEREFORE, the Parties agree as follows:
1. INTERPRETATION
All capitalized terms used in this Amendment have the same meaning given to them
in the Master Agreement, unless otherwise stated in this Amendment.
2. AMENDMENT TO MASTER AGREEMENT
2.1. The Parties hereby agree to amend the Master Agreement as follows.
2.2. Clause 2.4 of the Master Agreement (as amended) is hereby deleted in its
entirety and replaced with the following new Clause 2.4.:
“2.4. Prior to September 1, 2009, but after completion of the commitments and
obligations provided for in the attached Initial Closing Exhibit, whichever
occurs last, the Second Closing will occur. The second investment consideration
will be paid by KESC, subject to KESC and OOO Geostream Assets Management’s
prior mutual agreement as set forth below,
(1) in a combination of the following:

  (a)   Cash; and

RUSSIAN VERSION OF AGREEMENT



 



--------------------------------------------------------------------------------



 



EXECUTION COPY



  (b)   A promissory note, issued by KESC in favor of OOO Geostream Services
Group affiliate company, payable thirty (30) days after demand (“Promissory
Note”), but not later than October 31, 2009, and subject to provisions to be set
forth in the Promissory Note providing, among other things, that in the event
that KESC fails to timely pay the balance due under the Promissory Note pursuant
to the terms thereof, KESC shall be obligated within thirty (30) days to
relinquish, transfer and assign to OOO Geostream Assets Management the number of
Shares equal to:

(i) the total number of Shares issued to KESC in the Second Closing; multiplied
by
(ii) the quotient obtained by dividing (A) the outstanding balance due and
payable under the Promissory Note which KESC has failed to timely pay; by
(B) the total amount of the second investment consideration.

      Any such relinquishment, transfer and assignment to OOO Geostream Assets
Management of Shares as described above shall be deemed payment in full
satisfaction of the balance then due and payable under the Promissory Note and
KESC shall thereafter be released of all covenants, liabilities and obligations
under the Promissory Note.

(2) No later than thirty (30) days prior to the date of the Second Closing, the
Parties shall mutually agree to (i) the amounts to be allocated between items
(a) and (b) above, (ii) the OOO Geostream Services Group affiliate company payee
of the Promissory Note, and (iii) any other terms applicable to the Promissory
Note.
Or
(3) All in cash if the legal jurisdiction agreed to by the Parties does not
allow the use of a promissory note as a valid consideration for the Shares.
(4) OOO Geostream Assets Management and L Group each hereby agree to appoint
Boris Germanovich Levin as their true and lawful attorney-in-fact to execute for
and on their behalf, and do and perform any and all acts necessary or desirable
to complete and execute the Promissory Note and the Second Closing.”
3. LANGUAGE
This Amendment is executed in English and Russian languages counterparts. In the
event of a conflict between both versions, the English version shall control.
4. GOVERNING LAW
This Amendment shall be governed by and construed in all respects in accordance
with laws of England regardless of the law that might be applied under
applicable principles of conflict of laws.
RUSSIAN VERSION OF AGREEMENT



 



--------------------------------------------------------------------------------



 



EXECUTION COPY
5. MASTER AGREEMENT TO REMAIN IN FULL FORCE AND EFFECT
The terms and conditions of the Master Agreement (including, its Exhibits,
Schedules and attachments) remain in full force and effect and all remain
unchanged except as modified by this Amendment.
6. COUNTERPARTS
6.1. This Amendment may be executed in any number of counterparts, each of which
shall be considered an original.
6.2. The Parties agree that faxed and/or e-mailed scanned copies of this
Amendment shall be deemed original having full legal force and effect and are
binding upon the Parties.
7. ADDRESSES AND CONTACT DETAILS OF THE PARTIES

     
OOO Geostream Assets Management
  Key Energy Services Cyprus, Ltd.
8/3 General Karbyshev Blvd.,
  Iris House, 3rd Floor
Moscow, Russian Federation, 123154
  8 John Kennedy Street
www.geostream.ru
  3106 Limasol
Attention: General Director
  Cyprus
 
  Attention: Director
 
  With copy to:
 
  Key Energy Services, Inc.
 
  1301 McKinney Street,
 
  Suite 1800,
 
  Houston, Texas, 77010, U.S.A.
 
  Attention: Newton W. “Trey” Wilson III
 
   
L-Group
  Key Energy Services, Inc.
OOO Geostream Assets Management
  1301 McKinney Street,
8/3 General Karbyshev Blvd.,
  Suite 1800,
Moscow, Russian Federation, 123154
  Houston, Texas, 77010, U.S.A.
Attention: Boris Germanovich Levin
  www.keyenergy.com
 
  Attention: Executive Vice President and
 
  Chief Operating Officer

RUSSIAN VERSION OF AGREEMENT



 



--------------------------------------------------------------------------------



 



EXECUTION COPY
SIGNATURES:

     
OOO Geostream Assets Management
  Key Energy Services Cyprus, Ltd.
 
    By: /s/ BORIS GERMANOVICH LEVIN

Boris Germanovich Levin
  By: /s/ NEWTON W. WILSON III

Newton W. "Trey" Wilson III
General Director 
 
Attorney-in-fact
 
   
L-Group
  Key Energy Services, Inc.
 
   
/s/ BORIS GERMANOVICH LEVIN
  By: /s/ NEWTON W. WILSON III

Boris Germanovich Levin
 
Newton W. “Trey” Wilson III,
Executive Vice President and Chief Operating Officer
 
   
/s/ YURII LEONIDOVICH BODNARCHUK
   
Yurii Leonidovich Bodnarchuk
   
 
   
/s/ ALEKSEI RUFATOVICH MUSTAFINOV
   
Aleksei Rufatovich Mustafinov
   
 
   
/s/ MIKHAIL VLADIMIROVICH SIYATSKII
   
Mikhail Vladimirovich Siyatskii
   
 
   
/s/ JOHN THOMAS WILSON
   
John Thomas Wilson
   
 
   
Vemor Trading and Investments Limited Represented by: Taratula I.P.
   
 
   
/s/ TARATULA I.P.
   

RUSSIAN VERSION OF AGREEMENT



 